Mitchell, J.
Tbe defendant was convicted, under an ordinance of tbe city of Duluth, of “carrying on and conducting tbe business of dealer in secondhand goods without first having obtained a license so to do.”
Tbe only question which we find it necessary to consider is whether defendant’s business came within tbe provisions of tbe ordinance.
It appears that be kept a store in which be dealt in new and secondhand furniture, exclusively. We think tbe evidence sufficient to justify tbe conclusion that bis dealing in secondhand furniture was not merely occasional and incidental, but a regular and principal part of bis business; so that it may be assumed, for tbe purposes of this case, that tbe business of defendant came within tbe provisions of the ordinance, providing they apply to all dealers in any kind of secondhand goods.
The city charter, Sp. Laws 1887, ch. 2, subch. 8, § 5, First, p. 90, gives tbe common council authority “to license and regulate all auctioneers, pawnbrokers, dealers in secondhand goods, junk dealers,” etc., and provides that tbe power to regulate thus given shall include tbe power to define who shall be considered as auctioneers, pawnbrokers, dealers in secondhand goods, and junk dealers. Tbe first section of tbe ordinance provides that no person shall carry on or conduct tbe business or calling of pawnbroker or dealer in secondhand goods without first having obtained a license so to do, but does not attempt to define who shall be considered pawnbrokers or dealers in secondhand goods. Tbe re-*100raaining sections of the ordinance, except the last clause of the seventh, treat exclusively of pawnbrokers, defining who shall be deemed such, providing for their procuring license, giving bonds with sureties, for the registry of all such licenses by the city clerk, requiring the licensee to keep a register of all property received by him in pledge, and of the names and residences of the persons from whom received, also that this register, as well as the property itself, shall be subject to inspection by any police officer in the city in search of any lost or stolen property. The last clause of section seven then provides that “all the provisions of this ordinance shall apply to any person keeping a secondhand store or junk shop.”
It will be observed that the first section of the ordinance refers to two classes of persons, viz. “pawnbrokers” and “dealers in secondhand goods.” The city council then proceeds, in the exercise of the power specifically granted by the city charter, to define who shall be considered pawnbrokers, and nothing is said about dealers in secondhand goods until we come to the last clause of section seven. That this clause was intended, not merely to extend the provisions of the ordinance to dealers in secondhand goods, but also to define who shall be considered such dealers, within the meaning of the ordinance, is apparent from its terms. In the first place, it is not the mere dealing in the articles, but the keeping a store or shop (terms not used in the first section) for that purpose, to which the ordinance is made to apply. Again, the word “junk” is one neither used nor referred to in the first section, so that it seems to us that in using the phrases “a secondhand store or junk shop” the city council must have used the latter as definitive of the former, thereby intending to limit the ordinance to that class of secondhand stores known as “junk shops.” Every junk shop is a secondhand store, but not every secondhand store is a junk shop. The term “secondhand store,” if not qualified or limited, would include any store in which any kind of secondhand goods are dealt in, as, for example, secondhand furniture or secondhand books, but stores in which these articles are dealt in would not necessarily be junk shops. The word “junk,” which is of nautical origin, originally meant old or condemned cable and cordage cut into small pieces, which, when untwisted, were used for various *101purposes on the sliip. Hence the word afterwards came to mean wornont or discarded material in general, that still may-be turned to some use, especially old rope, chain, iron, copper, parts of machinery, bottles, etc., gathered or bought up by persons called “junk dealers.” A junk shop — a place where junk is bought and sold— has been defined as a place where odds and ends are purchased and sold; a store where old metals, ropes, rags, etc., are bought and sold. 12 Amer. & Eng. Enc. Law, 243; City Council of Charleston v. Goldsmith, 12 Rich. Law, 470.
(Opinion published 56 N. W. Rep. 580.1
It is our opinion that it must be held that the city council intended the provisions of the ordinance to be limited to secondhand stores of the class commonly known as “junk shops.” This is the class of secondhand stores over which police regulations are peculiarly needed, for the reasons that they and pawnbrokers’ shops are the places where thieves most usually attempt to dispose of stolen property, and whose keepers not unfrequently become fences for such goods, — -reasons which do not apply with anything like the same force to secondhand stores of other kinds, as, for example, secondhand furniture or secondhand book stores. It is also an argument in favor of our construction of the ordinance that its provisions regulating the manner of conducting the business are entirely appropriate in the case of pawnbrokers’ shops and junk shops, at which they seem to be specially aimed, but hardly appropriate in the case of many other kinds of secondhand stores. Moreover, this ordinance, being in partial restriction of trade and penal in its nature, ought to receive a somewhat strict construction, and no cases brought within its operation by doubtful inference. As it is very clear that the place kept by defendant was not a secondhand store or shop of the class known as “junk shops,” it follows thait, under the construction we have placed upon the ordinance, his business did not fall within its provisions.
Order reversed.